Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 3/7/2022.
Currently, claims 4-9 are pending. Of these, claims 7-9 are newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2016/0035685) in view of Buckalew et al. (US 9,412,713), Oi et al. (US 9,997,450) and Koh et al. (“Copper Pillar Bump Technology Progress Overview”).
Pertaining to claim 4, Ko shows, with reference to FIG. 1, a method of electroplating copper pillars comprising:
a) providing a substrate comprising a layer of photoresist, wherein the layer of photoresist comprises a plurality of apertures (Step B); 
b) providing a first copper electroplating bath comprising one or more sources of copper ions, one or more acids, and one or more sources of chloride (para. [0054]); 
c) immersing the substrate comprising the layer of photoresist with the plurality of apertures in the first copper electroplating bath (Step C); 
d) electroplating a first section of a copper pillar in each of the plurality of apertures at a first current density (para. [0057]); 
e) depositing a tin or tin alloy solder bump on a top of the copper pillar (Step D); 
f) stripping the photoresist from the substrate leaving an array of copper pillars with tin or tin alloy solder bumps on the top of each copper pillar (Step E; FIG. 5-6); and 
g) reflow the array (Step F).

Furthermore, Ko shows that, in addition to the one or more sources of copper ions, the one or more acids, and the one or more sources of chloride, the bath may contain additives (para. [0054]). However, Ko fails to explicitly show that the additives include one or more levelers, one or more accelerators, and one or more suppressors.
However, Buckalew teaches in column 6, lines 54-63 that, for a similar copper bath used to manufacture copper pillars, the additives include accelerators, suppressors, and levelers.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include accelerators, suppressors, and levelers as the additives of Ko, as taught by Buckalew, with the motivation that these additives in combination allow for formation of a copper pillar free of voids while producing a relatively flat deposited surface (column 9, lines 42-45).
Additionally, Ko fails to show, following the electroplating of the first section of the copper pillar to a height of 30-35 μm, electroplating a second section of the copper pillar in each of the plurality of apertures at a lower current density than the first current density to a height of 1-5 μm with the first copper electroplating bath or, in the alternative, electroplating the second section of the copper pillar in each of the plurality of apertures at the lower current density with a second copper electroplating bath consisting of water, one or more sources of copper ions, one or more acids, and, optionally, one or more sources of chloride, one or more levelers, one or more accelerators and one more suppressors.
However, Oi teaches in column 10, line 63 – column 11, line 20 that, for a similar process for forming a copper pillar, a first section of the copper pillar is first electrodeposited at a first current density, followed by the electrodeposition of a second section of the copper pillar at a lower current density in the same bath.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to electrodeposit the copper pillar of Ko in view of Buckalew according to the technique taught by Oi, with the motivation that this technique results in the upper portion of the copper pillar having larger crystal grains (column 11, lines 25-34), thereby limiting the formation of Kirkendall voids at an interface with a subsequently formed solder layer (column 9, lines 14-21).
Although Ko in view of Buckalew and Oi does not explicitly show the claimed heights of the two sections of the copper pillar as it pertains to claims 1 and 7-9, it is known in the art that a copper pillar in such an application has a height of 30-80 μm (see Koh, p. 1134, Table 1). Thus, one of ordinary skill in the art would expect the first and second sections of the copper pillar of Ko in view of Buckalew and Oi to add up to 30-80 μm. It is then up to one of ordinary skill in the art to determine the ratio of the first second to the second section. This ratio is considered to be a result effective variable, as the relative size of the two sections influences process time and the effects from the larger grain sizes in the second section.
Therefore, it would have been obvious to one having ordinary skill in the art for the first and second sections of the copper pillar of Ko in view of Buckalew, Oi and Koh to be 30-35 μm and 1-5/1-3/1-2 μm, respectively, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Pertaining to claim 5, Ko shows the first current density is 10 ASD (para. [0057]), which is close to the claimed range of greater than 10 ASD. The court has held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Pertaining to claim 6, Oi teaches the second current density is 1-2 ASD (column 11, lines 39-41).
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive.
Applicant argues that Ko, along with the other prior art, does not teach the amended claim language, including the heights of the two sections of the copper pillar. Applicant asserts that “The method of the present [invention] showed improved and unexpected results”.
In response, it is not asserted that Ko teaches the values of the claimed heights, but rather that it would be obvious to one of ordinary skill in the art to modify Ko in view of the other cited references in a manner that arrives at the claimed invention, including the values of the claimed heights, as indicated in the rejection above.
With respect to the improved and unexpected results, as discussed in MPEP 716.02(b), the burden is on the Applicant to establish the results as being unexpected and significant. In this case, Applicant has not shown the claimed heights of the two sections of the copper pillar as leading to unexpected and significant results. Instead, all of the examples Applicant compares have the same overall copper pillar height, and those with the two different sections have the same specific heights on 33 and 2 μm. Thus, there is no comparison being made of the claimed heights and heights that fall outside the claimed range in order to establish a difference in results, let alone results that are unexpected and significant compared to the results of heights that fall outside the claimed range.
Applicant further argues that Buckalew and Choi do not teach plating at the different current densities.
In response, Buckalew and Choi are not relied upon for such a teaching. Rather, Oi teaches this, as discussed in the rejection above.
The arguments with respect to the Choi reference are moot, as Choi is no longer relied upon in the prior art rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896